Citation Nr: 1511473	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for right knee arthritis.

4.  Entitlement to service connection for a bladder/prostate condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, which denied the Veteran's service connection claims for arthritis of the back, left knee arthritis, right knee arthritis, and a bladder/prostate condition.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in June 2014.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contains the Board hearing transcript and other duplicative or non-relevant documents with respect to this appeal.  The Veteran's VBMS file contains non-relevant documents with respect to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Veteran contends that he developed his arthritic conditions in his knees and back are from having to spend long periods of time on the ground while serving in Vietnam.  He also contends that his current bladder problems are a continuation of his in-service urological condition which caused him to have blood in his urine.  The record evidence shows the Veteran has been diagnosed for osteoarthritis in both knees and in his spine and with incontinence problems associated with an enlarged prostate.  

X-ray images of the Veteran's right knee revealed "mild narrowing of the joint space and small lateral osteophytes" and "several ossified densities in the suprapatellar bursa region."  See Dr. M. A. W.'s Treatment Report dated May 11, 2010.  In September 2011, the Veteran sought treatment for a right knee injury which occurred while he was on a cruise and his knee "gave out" on August 6, 2011.  See Dr. J. H. S.'s Treatment Report dated September 8, 2011.  After reviewing radiological images, the clinician diagnosed the Veteran with severe osteoarthritis of the right knee.  Id.  In subsequent private medical treatment visits, the Veteran received injections into his right knee.  The Veteran stated that he underwent a total right knee replacement, but the record does not contain any medical evidence of a total right replacement.  See Veteran's Representative's February 2014 Statement.

X-ray images of the left knee showed "mild joint space narrowing."  See Dr. M. A. W.'s Treatment Report dated May 11, 2010.  The Veteran complained of pain, popping, grinding, and stiffness in his left knee which began in April 2012.  See Dr. J. H. S.'s Treatment Report dated April 26, 2012.  The Veteran did not recall having a specific injury or cause of pain and reported no prior evaluation or treatment.  Id.  MRI scans of the left knee revealed "tricompartmental osteoarthritis", "lateral meniscal degenerative complex tear", "medial meniscal degenerative complex tear" and "small loose bodies".  See Dr. D. F. Treatment Report dated April 30, 2012.  

In August 2005 the Veteran was assessed with osteoarthritis of the lumbar spine with possible right radicular syndrome.  See August 22, 2005 Report by Dr. H. A. W.  X-ray images revealed degenerative disc space narrowing at L2-3, L3-4, and L4-5 and mild degenerative facet hypertrophy of L3 through L5.  See August 23, 2005 Report by Dr. B. A. S.  MRI scans revealed "significant stenosis at L4-5 and to some degree at L-5/S-1."  See Dr. R. B. M.'s Treatment Report dated February 15, 2008.  Subsequently, the Veteran was treated for lumbar stenosis with recurrent radiculopathy into the lower left extremity and received epidural injections in 2008 and 2009.  See Dr. R. B. M.'s Treatment Reports dated February 15, 2008, September 4, 2008, January 20, 2009, and February 20, 2009.  In June 2010, Dr. P. B. M.'s neurological consultation noted that the Veteran's leg pain resolved after the epidural steroids but his back pain was getting worse.  See June 16, 2010 Treatment Report by Dr. P. B. M.  The neurologist interpreted the MRI scans as showing "multilevel lumbar degenerative disc disease worse at L2-3 and L3-4.  At L4-5 and L5-S1, he has more material recess stenosis than degenerative changes."  Id.  The Board notes that the Veteran filed his service connection claim in November 2010 and he has not claimed to have experienced any lower extremity radiculopathy at the time or since he filed his claim.

Moreover, in October 2011, the Veteran reported visiting the emergency room for a shoulder and neck problem.  See Dr. J. H. S.'s Treatment Report dated October 18, 2011.  The Veteran reported falling in August 2011 and received a MRI scan of his cervical spine.  See Dr. C. A.'s Treatment Report dated November 28, 2011.  The radiologist's findings were of "marked disc degeneration C5-6 manifested by marked loss of disc signal and height.  Less advanced disc degeneration at C3-4 and C6-7."  Id.  The Veteran complained of localized pain in the cervical regions and radiating pain into his right arm.  See Dr. J. H. S.'s Treatment Report dated December 20, 2011.  Dr. J. H. S. diagnosed the Veteran with degenerative disc disease of the cervical spine based on X-ray and MRI scan images.  Id.

Dr. D. F. L. treated the Veteran with respect to his urological difficulties since 2003 and diagnosed him with benign prostatic hypertrophy (BPH) with moderate obstruction in October 2008 after complaints of isolated incidences of urgency, urge incontinence, and results of prostate specific antigen (PSA) testing.  In May 2010, MRI scans revealed an enlarged prostate gland with the Veteran reporting prior diagnosis of "prostatitis with an elevated PSA."  See May 17, 2010 Treatment Report by Dr. J. V. M.

The Veteran's service treatment records do not identify any complaints of or treatment for back or knee pain.  They show the Veteran was treated for complaints of pain in his left groin and lower left quadrant in August and December 1965.  Service separation blood test results identified some motile bacteria and was negative for rapid plasma reagin.  His service separation clinical evaluation found normal genitourinary system.

None of the Veteran's private clinicians have opined on the etiology of the respective claimed disability.  The record evidence shows the Veteran has not been provided any VA examination to address the etiology of his claimed disabilities.

Given the above, the Board finds that VA's duty to provide VA examinations and obtain medical opinions regarding the claims for entitlement to service connection for bilateral arthritis of the knees, arthritis of the lumbar spine, and bladder problems, has been triggered.  See McLendon, 20 Vet. App. 79 (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  Thus, the issues must be remanded so that the Veteran may be afforded VA examinations and etiological medical opinions.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for arthritis in his knees, right knee replacement, arthritis in his back, and a bladder/prostate condition since his service separation.  After the releases are received from the Veteran, obtain all private treatment records which have not been obtained already including updated medical records not already contained in the record and those from the VA Medical Center in Hampton, Virginia.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the medical records have been obtained, schedule the Veteran for VA examinations to ascertain the etiology of his currently diagnosed arthritis of the left and right knees, arthritis of the back - to include cervical and lumbar spines, and urological problems to include bladder incontinence and an enlarged prostate gland.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Forward the claims file and a copy of this REMAND to the VA examiner.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed arthritis of the right knee, to include total right knee replacement, is related to his active military service or manifested to a compensable degree within one year of his military discharge in October 1966?

 b) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed arthritis of the left knee is related to his active military service or manifested to a compensable degree within one year of his military discharge in October 1966?

 c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed osteoarthritis of the cervical spine, to include degenerative disc disease, stenosis, and radiculitis, is related to his active military service or manifested to a compensable degree within one year of his military discharge in October 1966?

 d) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine, to include osteoarthritis and stenosis, is related to his active military service or manifested to a compensable degree within one year of his military discharge in October 1966?

 The examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.  Please discuss causative factors in terms of whether more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any current bladder/prostate condition, to include bladder incontinence and an enlarged prostate gland.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Forward the claims file and a copy of this REMAND to the VA examiner.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing the following:

Is it at least as likely as not that a bladder/prostate condition, to include enlarged prostate gland, is related to his in-service complaints of pain in his left groin and lower left quadrant, motile bacteria found in his blood, blood in his urine, active military service, or manifested to a compensable degree within one year of his military discharge in October 1966?

The examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.  Please discuss causative factors in terms of whether more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


